Case: 15-10451      Document: 00513230180         Page: 1    Date Filed: 10/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10451
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 13, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GIOVANNI TERAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-118-2


Before STEWART, Chief Judge, and DENNIS and GRAVES, Circuit Judges.
PER CURIAM: *
       Giovanni Teran, federal prisoner # 36980-177, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence, in
which he argued that Amendment 782 to the Sentencing Guidelines should be
retroactively applied to reduce his advisory guidelines range. The district
court held that Teran was not entitled to a reduction because the drug quantity
for which he was sentenced would result in the same base offense level after


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10451     Document: 00513230180       Page: 2   Date Filed: 10/13/2015


                                  No. 15-10451

the amendment. Teran argues the district court should have recalculated the
relevant drug quantity by considering only the amounts of methamphetamine
discussed at trial and by determining that the drugs seized at the time of his
arrest constituted a mixture of methamphetamine, rather than actual
methamphetamine.       In addition, Teran argues that he should not have
received a two-level firearm enhancement because there was no jury finding
regarding the weapon, in violation of Alleyne v. United States, 133 S. Ct. 2151
(2013), and Apprendi v. New Jersey, 530 U.S. 466 (2000).
      We review the district court’s decision whether to reduce a sentence
under § 3582(c)(2) for an abuse of discretion. United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009). Section 3582(c) is not a substitute for a direct appeal.
By virtue of its plain language, the statute applies only to reductions in
sentence arising from a lowering of the sentencing range by the Sentencing
Commission. § 3582(c)(2). Consequently, § 3582(c)(2) is not the appropriate
vehicle for Teran to challenge the district court’s drug quantity finding or the
propriety of the firearm enhancement, and those claims are simply not
cognizable on review of the denial of a motion to reduce sentence. See Dillon
v. United States, 560 U.S. 817, 826, 831 (2010).
      Based on the foregoing, Teran has not shown that the district court
abused its discretion denying his § 3582(c)(2) motion. See Evans, 587 F.3d at
672. Accordingly, the judgment of the district court is AFFIRMED.




                                        2